DETAILED ACTION
	Receipt is acknowledged of Applicant’s: (a) amendments to the claims, remarks, IDS, and RCE, filed on 8 November 2021; (b) IDS filed on 24 November 2021; (c) IDS filed on 31 December 2021; (d) IDS filed on 10 February 2022; (e) IDS filed on 24 March 2022; and (f) IDS filed on 9 May 2022.
	The rejections under 35 USC 103 and the non-statutory double patenting rejections cited in the previous Office action (mailed on 30 July 2021) are withdrawn in view of the amendments to the claims.
*  *  *  *  *
 Election/Restrictions
Claims 1, 2, 5, 6, 9, 11, 21, 22, and 24 are allowable. The restriction requirement between Groups I-III and species of the formulation, as set forth in the Office action mailed on 1 April 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1 April 2020 is withdrawn.  Claims 26, 27, and 30-32, directed to the non-elected formulations and methods of using are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
*  *  *  *  *
Allowable Subject Matter
Claims 1, 2, 5, 6, 9, 11, 21, 22, 24, 26, 27, and 30-32 are allowed.
*
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has shown unexpected results with the claimed combination of organic carriers and molecular iodine in the form of a vapor pressure reduced by at least two magnitude, as explained at [0095]-[0096] of the published application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615